

FIFTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT
 
    THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment") dated as of July
I8, 2005 is among HEARTLAND FINANCIAL USA, INC., a corporation formed under the
laws of the State of Delaware (the "Borrower"), each of the banks party hereto
(individually, a "Bank" and collectively, the "Banks") and THE NORTHERN TRUST
OMPANY, as agent for the Banks (in such capacity, together with its successors
in such capacity, the "Agent").
 
    WHEREAS, the Borrower, the Agent and the Banks have entered into a Credit
Agreement dated as of January 31, 2004 (as hereto amended, the "Credit
Agreement"); and
 
    WHEREAS, the Borrower, the Agent and the Banks wish to make certain
amendments to the Credit Agreement;
 
    NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:


1.  Definitions. Terms defined in the Credit Agreement and not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement
and terms defined in the introductory paragraphs or other provisions of this
Amendment shall have the respective meanings attributed to them therein. In
addition, the following terms shall have the following meanings (terms defined
in the singular having a correlative meaning when used in the plural and vice
versa):


"Effective Date" shall mean July 18, 2005, if (i) this Amendment shall have been
executed and delivered by the Borrowers the Agent and the Banks and (ii) the
Borrower shall have performed its obligations under Section 5 hereof.


2.  Indebtedness. !Section 7.5 of the Credit Agreement is hereby amended to
state in its entirety as follows:


"7,5 Indebtedness, Liens And Taxes, The Borrower and each Subsidiary shall:


(a) Indebtedness, Not incur, permit to remain outstanding, assume or in any way
become committed for Indebtedness (specifically including but not limited to
Indebtedness in respect of money borrowed from financial institutions but
excluding deposits), except: (i) in the case of the Borrower, Indebtedness
incurred hereunder, and in the case of the Guarantors, under their respective
Guaranty Agreement; (ii) Indebtedness existing on the date of this Agreement and
described on Schedule 7.5(a) hereof; (iii) Indebtedness of any Subsidiary
arising in the ordinary course of the business of such Subsidiary; (iv)
Indebtedness of any Subsidiary to the Borrower or any other Subsidiary; .(v) in
the case of ULTEA, the US Bank Indebtedness outstanding on the date hereof in
the principal amount of $11,418,871.69, less the aggregate amount of all
repayments thereunder after the date of this Agreement; (vi). in. the case of
CFC, Indebtedness under commercial paper issued by CFC which, together with any
other commercial paper identified on Schedule 7.5(a), hereto, shall not exceed
an aggregate principal amount of $20,000,000; (vii) in the case of the Borrower,
Trust Indebtedness and Trust Guarantees, and in the ease of any Trust Issuer,
Trust Preferred Securities, provided, that the aggregate of such Trust
Indebtedness (and the related Trust Guarantees and Trust Preferred Securities)
shall not exceed $88,000,000 at any time outstanding; (viii) in the event any
transfer or contribution of accounts receivable of ULTEA to a special purpose
vehicle in accordance with Section 7.1(d) is deemed to constitute a secured
financing, Indebtedness of ULTEA to such special purpose vehicle, secured by the
account receivables and related rights transferred to such special purpose
vehicle only (the "Factored Receivables"), provided, that such Indebtedness
shall not exceed an amount equal to $30,000,000 in the aggregate during the term
of this Agreement; (ix) in the case of the Borrower, Indebtedness to the. City
of Dubuque, Iowa, in an amount not to exceed $300,000 to be used for the purpose
of funding building improvements; (x) in the case of the Borrower, Indebtedness
in an aggregate amount not in excess of $2,750,000 under the Agreement to
Organize and Stockholder Agreement dated February 1, 2003 and the Supplemental
Initial Investor Agreement dated February 1, 2003 and (xi) additional
Indebtedness not to exceed $1,000,000 at any time outstanding."
 
3.. Investments and Loans. Section 7.6 of the Credit Agreement is hereby amended
to state in its entirety as follows:
 
"7.6 Investments and Loans. Neither the Borrower nor any Subsidiary shall make
any loan, advance, extension of credit or capital contribution to, or purchase
or otherwise acquire for a consideration, evidences of Indebtedness, capital
stock or other securities of any Person, except that the Borrower and any
Subsidiary may:
 
(a)  purchase or otherwise acquire and own short-term money market items
(specifically including but not limited to preferred. stock mutual funds);
 
(b)  invest, by way of purchase of securities or capital contributions, in the
Subsidiary Banks or any other bank or banks, and upon the Borrower's purchase or
other acquisition of fifty percent (50%) or more of the stock of any bank, such
bank shall thereupon become a "Subsidiary Bank" for all purposes under this
Agreement;
 
(c)  invest, by way of loan, advance, extension of credit (whether in the form
of lease, conditional sales agreement, or otherwise), purchase of securities,
capital contributions, or otherwise, in Subsidiaries other than banks or
Subsidiary Banks, except that in no event shall the Borrower's aggregate equity
investment in CFC and ULTEA exceed 15% of its Tangible Net Worth;
 
(d)  invest, by way of purchase of securities or capital contributions, in other
Persons so long as before and giving effect thereto no Default shall have
occurred and be continuing and the investment is in compliance with the Bank
Holding Company Act of 1956, as amended, and the existing regulations of the
Board of Governors of the Federal Reserve System relating to bank holding
companies;
 
(e)  make any investment permitted by applicable governmental laws and
regulations;
 
(f)  with respect to DBT, issue a letter of credit for the benefit of the city
of Dubuque for the purposes permitted in Section 7.5(d) hereof; and
 
(g)  in the case of any Trust Issuer, purchase any Trust Indebtedness and, in
the case of the Borrower, purchase any common securities of any Trust Issuer and
issue any Trust Guarantees (in each case, in accordance with the other
applicable provisions of this Agreement)..


Nothing in this Section 7.6 shall prohibit the Borrower or any Subsidiary Bank
from making loans, advances, or other extensions of credit in the ordinary
course of banking upon substantially the same terms as heretofore extended by
them in such business or upon such terms as may at the time be customary in the
banking business."


4.  Waiver, The Banks hereby waive any rights they may have to take action
arising from any breach by the Borrower, prior to the effectiveness of this
Amendment, of its obligations under Sections .7.5 and 7,6 of the Credit
Agreement, so long as such breach shall not be continuing after giving effect to
this Amendment. This. waiver shall be limited to its terms and shall not
constitute a waiver of any other. rights the Banks may have from time to time.
 
5.  Conditions to Effective Date. The occurrence of the Effective Date shall be
subject to the satisfaction of the following conditions precedent:


(a)  The Borrower, the Agent and the Majority Banks shall have executed and
delivered this Amendment,


(b)  After giving effect to the waiver in Section 4 above, no Default shall have
occurred and be continuing under the Credit Agreement, and the representations
and warranties of the Borrower in Section 6 of the Credit Agreement and in
Section 7 hereof shall be true and correct on and as of the Effective Date and
the Borrower shall have provided to the Agent a certificate of a senior officer
of the Borrower to that effect.


(c)  Each Guarantor shall acknowledge and consent to this Amendment. for
purposes of its Guaranty Agreement as evidenced by its signed acknowledgment of
this Amendment on the signature page hereof.
 
(d)   The Borrower shall have delivered to the. Agent, on behalf of the Banks,
such other documents as the Agent may reasonably request.


6.    Effective Date Notice. Promptly following the occurrence of the Effective
Date,
the Agent shall give notice to the parties of the occurrence of the Effective
Date, which notice shall be conclusive, and the parties may rely thereon;
provided, that such notice shall not waive or otherwise limit any right or
remedy of the Agent or the Banks arising out of any failure of any condition
precedent set forth in Section 5 to be satisfied.


7.     Ratification. The parties agree that the Credit Agreement, as amended
hereby, and the notes have not lapsed or terminated, are in full force and
effect, and are and from and after the Effective. Date shall remain binding in
accordance with their terms.


8.    Representations and Warranties. The Borrower represents and warrants to
the Agent and the Banks. that:


(a)  No Breach. The execution, delivery and performance of this Amendment will
not conflict with or result in a breach of, or cause the creation of a Lien or
require any consent under, the articles of incorporation or bylaws of the
Borrower, or any applicable law or regulation, or any order, injunction or
decree of any court or governmental authority or agency, or any agreement or
instrument to which the Borrower is a party or by which it or its property is
bound.


(b)  Power and Action, Binding Effect. The Borrower has been duly incorporated
and is validly existing as a corporation under the laws of the State of Delaware
and has all necessary power and authority to execute, deliver. and perform its
obligations under this Amendment and the Credit Agreement, as amended by this
Amendment; the execution, delivery and performance by the Borrower of this
Amendment. and the Credit Agreement, as amended by this Amendment, have been
duly authorized by all necessary action on its part; and this Amendment and the
Credit Agreement, as amended by this Amendment, have been duly and validly
executed and delivered by the Borrower and constitute legal, valid and binding.
obligations, enforceable in accordance with their respective terms.


(c)  Approvals, No authorizations, approvals or consents of, and no filings or
registrations with, any governmental or regulatory authority or agency or any
other person are necessary for the execution, delivery or performance by the
Borrower of this Amendment or the Credit Agreement, as amended by this
Amendment, or for the validity or enforceability thereof.


9.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Borrower, the Agent and the Banks and their respective
successors and assigns, except that the Borrower may not transfer or assign any
of its rights or interest hereunder.


10.    Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of Illinois.



11. Counterparts, This Amendment may be executed in any number of counterparts
and each party hereto may execute any one or more of such counterparts, all of
which shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by telecopy shall be as
effective as delivery of a manually executed counterpart of this amendment.
 
12. Expenses. Whether or not the effective date shall occur, without limiting
the obligations of the Borrower under the Credit Agreement, the Borrower agrees
to pay, or to reimburse on demand, all reasonable costs and expenses incurred by
the Agent in connection with the negotiation, preparation, execution, delivery,
modification, amendment or enforcement of this Amendment, the Credit Agreement
and the other agreements, documents and instruments referred to herein,
including the reasonable fees and expenses of Mayer, Brown, Rowe & Maw LLP,
special counsel to the Agent, and any other counsel engaged by the Agent.


[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.


HEARTLAND FINANCIAL USA, INC.
By: /s/ John K. Schmidt
Name: John K. Schmidt
Title: EVP, CFO, COO


THE NORTHERN TRUST COMPANY,
As Agent


By: /s/ Lisa McDermott
Name: Lisa McDermott
Title: Vice President


BANKS:


THE NORTHERN TRUST COMPANY
By: /s/ Lisa McDermott
Name: Lisa McDermott
Title: Vice President


HARRIS N.A. (successor by merger with Harris Trust and
Savings Bank)
By: /s/ Thomas J. Wilson
Name: Thomas J. Wilson
Title: Vice President


U.S. BANK NATIONAL ASSOCIATION
By: /s/ Neil J. Havlik
Name: Neil J. Havlik
Title: Correspondent Officer

 
 

--------------------------------------------------------------------------------

 

GUARANTOR ACKNOWLEDGEMENT


Each of the undersigned Guarantors hereby acknowledges and consents to the
Borrower’s execution of this Amendment.




CITIZENS FINANCE CO.               ULTEA, INC.
By: /s/ John K. Schmidt            By: /s/ John K. Schmidt
Title: Treasurer                   Title: Treasurer



 
 

--------------------------------------------------------------------------------

 

CERTIFICATE


 
The undersigned as Executive Vice President, Chief Financial Officer and Chief
Operating Officer of Heartland Financial USA, Inc., hereby certifies as follows:
 
1.  No Default, as defined in the Credit Agreement among Heartland Financial
USA, Inc. (the "Borrower"), certain banks and The Northern Trust Company as
agent, as amended ("Credit Agreement") has occurred and is continuing.


2.  The representations and warranties of the Borrower in Section 6 of the
Credit Agreement and in Section 7 of the Fourth Amendment and Waiver to Credit
Agreement dated as of March 1, 2005, are true and correct on and as of the date
hereof.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of March 1,
2005.






HEARTLAND FINANCIAL USA, INC.
By: /s/ John K. Schmidt
Name: John K. Schmidt
Title: EVP, CFO, COO

